¶23 (concurring) — Like the majority, I would find the search invalid, but I use our established Fourth Amendment analysis to determine that Pam Dangel did not have authority to consent to the search of Robert Morse’s apartment.
Fairhurst, J.
¶24 We have expressly adopted the federal analysis under the Fourth Amendment for consent to search questions.6 State v. Mathe, 102 Wn.2d 537, 543, 688 P.2d 859 (1984) (citing United States v. Matlock, 415 U.S. 164, 170-71, 94 S. Ct. 988, 39 L. Ed. 2d 242 (1974)). The Fourth Amendment generally prohibits the warrantless entry into a person’s home to conduct a search. Illinois v. Rodriguez, 497 U.S. 177, 181, 110 S. Ct. 2793, 111 L. Ed. 2d 148 (1990). We recognize certain limited exceptions to this general prohibition, however, and the State “bears the burden of showing a warrantless search falls within one of these exceptions.” State v. Thompson, 151 Wn.2d 793, 802, 92 P.3d 228 (2004).
*17¶25 One exception to the warrant requirement is consent. Id. at 803. To meet its burden of showing that consent was valid, the State must show that (1) the consent was voluntary, (2) the person giving consent had authority to consent, and (3) the search did not exceed the scope of the consent. Id. This case presents only the question of whether the second prong of the test has been met. Initially, we must determine whether Dangel had authority to consent to a search of any part of Morse’s apartment. If she did, we must determine the effect, if any, on the police officers’ encounter with Morse in the bedroom.
¶26 Because the State did not show that Dangel had either actual common authority or apparent authority to permit the police officers to search Morse’s apartment, the entire search was invalid.
ISSUES
¶27 A. Did Dangel have common authority over Morse’s apartment?
¶28 B. Did Dangel have apparent authority to consent?
¶29 C. What was the effect, if any, of the encounter with Morse in his bedroom?
ANALYSIS
A. Common authority
¶30 A third party may consent to a search of premises only if that person has “common authority” over the premises. Mathe, 102 Wn.2d at 543. A person has common authority over the premises (1) if that person is able to permit the search in his or her own right and (2) if the nonconsenting party has assumed the risk that the other person might permit a search. Thompson, 151 Wn.2d at 804. “ ‘Common authority’ ” is based on the “ ‘mutual use of the property by persons generally having joint access or *18control for most purposes.’ ”7 Rodriguez, 497 U.S. at 181 (quoting Matlock, 415 U.S. at 171 n.7). The third party’s interest is not merely a property interest, but a recognition that “any of the co-inhabitants has the right to permit the inspection.” Matlock, 415 U.S. at 171 n. 7. To qualify as a coinhabitant, the State must show that the person had “equal control over the premises.” Thompson, 151 Wn.2d at 805.
¶31 We have found that a person had common authority where both parties were signatories on the lease for the premises or where the premises were jointly occupied by a husband and wife. State v. Leach, 113 Wn.2d 735, 738, 782 P.2d 1035 (1989) (cotenants); State v. Walker, 136 Wn.2d 678, 681, 965 P.2d 1079 (1998) (husband and wife). We have found that there was not common authority where a son was living on only a portion of his parents’ property and did not pay rent. See, e.g., Thompson, 151 Wn.2d at 806. In Rodriquez, the United States Supreme Court held that the defendant’s former roommate did not have common authority because, although she had a key, she never went to the house when Rodriguez was not home, her name was not on the lease, and she did not pay rent.
¶32 To find that Dangel, a temporary guest, had common authority over Morse’s apartment, we would have to conclude that she exercised such joint control over Morse’s apartment that she could be considered a coinhabitant. The record does not support such a conclusion. Although the record suggests that Dangel was free to move about the apartment and go into any room, it also indicates that Dangel was staying at the apartment for only seven days and that she did not pay any rent. The record is silent as to whether Dangel had a key to the apartment or whether she was dependent on Morse for access. On balance, Dangel’s control over the apartment is far more analogous to that of *19the former roommate in Rodriguez and the son in Thompson than it is to the cotenant in Leach or the wife in Walker. For these reasons, Dangel did not meet the criteria of a coinhabitant and she did not have common authority over the premises. Because Dangel did not meet the criteria of a coinhabitant, we need not decide whether Morse assumed the risk that she would consent to a search of his apartment.
B. Apparent authority to consent
¶33 If a third party does not have common authority over the premises, consent may still be valid if the third party had “apparent” authority to consent. Rodriguez, 497 U.S. at 188. Rodriquez established a two pronged test for determining whether a third party has apparent authority. A third party has apparent authority to consent if “ ‘the facts available to the officer at the moment. . . warrant a man of reasonable caution in the belief’ that the consenting party had authority over the premises.” Id. (emphasis added) (internal quotation marks omitted) (quoting Terry v. Ohio, 392 U.S. 1, 21-22, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968)). However, if the surrounding circumstances are such that a reasonable person would doubt that the consent was valid, police officers must conduct further inquiry. Id.
¶34 The majority is correct that this court has never explicitly applied the apparent authority test with reference to a consent to search question. Majority at 11. The Washington Court of Appeals and courts in other jurisdictions have applied the federal apparent authority test, however, and although those rulings are not binding on this court, they provide insight into the application of the test.
¶35 Division One of the Court of Appeals has held that a temporary guest does not have apparent authority to admit police officers to conduct a search or execute an arrest warrant. State v. Holmes, 108 Wn. App. 511, 519-20, 31 P.3d 716 (2001) (because the person who claimed to be a coinhabitant did not have a key, police officers should have doubted her authority to consent, despite her explicit assur-*20anee that she lived there)', State v. Ryland, 65 Wn. App. 806, 829 P.2d 806 (1992) (a houseguest who had spent the previous night on the living room couch did not have apparent authority because the officer did not inquire into the extent of the guest’s authority).
¶36 Other jurisdictions that have applied the apparent authority test have reached conflicting conclusions, however. Apparent authority has been found when the third party provided police officers with indicia of authorization prior to being admitted, or when the third party’s relationship to the defendant suggested such authority. Flanagan v. State, 440 So. 2d 13, 15 (Fla. Dist. Ct. App. 1983) (third party who engaged in lengthy negotiations with police prior to allowing them to enter trailer had apparent authority); People v. Shaffer, 111 Ill. App. 3d 1054, 1059, 444 N.E.2d 1096, 1099, 67 Ill. Dec. 612 (1982) (defendant’s brother, although not an occupant of “indefinite duration,” was not merely a casual visitor); Nix v. State, 621 P.2d 1347, 1350 (Alaska 1981) (defendant’s friend, who occasionally spent the night at the apartment, had apparent authority to admit defendant’s sister accompanied by an undercover police officer).
¶37 Courts in other jurisdictions have concluded that a third party did not have apparent authority when the police made no inquiry about the third party’s authority prior to entering. State v. Buhler, 137 Idaho 685, 52 P.3d 329, 332-33 (Ct. App. 2002) (tenant’s guest did not have apparent authority because police did not know how long he had been there, whether he had a key, or whether he had free access to the premises); People v. Pickens, 275 Ill. App. 3d 108, 655 N.E.2d 1206, 1210, 211 Ill. Dec. 823 (1995) (officers could not accept at face value a consenting party’s apparent assumption that he has authority; police should have inquired further into social guest’s authority). In addition, one federal district court has held that a defendant’s girl friend did not have apparent authority to permit a search of his apartment when the police failed to make further inquiry about the girl friend’s claim that she was autho*21rized. United States v. Gonzalez Athehorta, 729 F. Supp. 248, 258 (E.D.N.Y. 1990).
¶38 In this case, nothing that Dangel did or said would give a reasonable person the belief that she had authority to consent to a search of the premises. Both parties agree that the police officers asked Dangel just two questions when she answered the door: if Ms. Wall was in the apartment, and if they could come in. Although the parties dispute whether Dangel actually told the officers they could enter, it is clear that the officers did not ask any questions that might elicit information about whether she was a resident of the apartment before they entered.
¶39 The record also shows that the officers knew from prior discussion with the apartment manager that Morse was the only person on the lease and the apartment manager thought Ms. Wall had departed because bounty hunters had been there several days earlier. In addition, it was not until after the officers had already entered the apartment that Dangel told the officers that she was staying at the apartment for about a week. Even then, the officers did not make any further inquiries to validate her authority over the premises. There was no indication that she had independent access to the apartment, received mail there, or shared expenses with Morse. Indeed, the only evidence in the record that even suggests Dangel had authority to let the police enter was a statement she made during the suppression hearing. However, that statement was made long after the event and has no bearing whatever on what the officers may have believed at the time.
¶[40 Based on the above analysis, the officers were not justified in believing that Dangel had apparent authority to consent to a search of any part of Morse’s apartment.
C. Entry to Morse’s bedroom
¶41 The Mathe common authority rule applies only when the nonconsenting coinhabitant is absent. Thompson, 151 Wn.2d at 804. If an equal coinhabitant is present and “able to object” at the time of the search, police must obtain *22that person’s consent as well for the search to be valid as to him or her. Walker, 136 Wn.2d at 683-84.
¶42 We have never addressed whether a coinhabitant with an inferior interest may consent to a search as to a superior coinhabitant. Nor have we considered what law enforcement officers must do if a coinhabitant is present but elsewhere on the premises when a search begins and the coinhabitant’s presence is discovered during the search.8 Neither question need be answered here, however, because Dangel was not a coinhabitant and did not have either common authority or apparent authority over the premises. Therefore, she was not authorized to allow the police officers to enter the apartment in the first place, much less enter Morse’s bedroom.
CONCLUSION
¶43 I concur with the majority’s result but not its analysis. Because the State failed to show that Dangel met the Fourth Amendment tests for common authority or apparent authority over Morse’s apartment, the search of Morse’s apartment was invalid as to him.
Alexander, C.J., and Bridge, J., concur with Fairhurst, J.

 Although the majority correctly notes our conclusion that article I, section 7 provides greater protection of individual privacy than the Fourth Amendment, we have never analyzed that protection in the context of consent to search questions. Majority at 10. We do not consider the constitutionality of a claim under the Washington Constitution unless a party provides the independent analysis required by State v. Gunwall, 106 Wn.2d 54, 61-62, 720 P.2d 808 (1986). State v. Ferrier, 136 Wn.2d 103, 110, 960 P.2d 927 (1998). Because neither party addressed this question until the supplemental briefs to this court and because it can be resolved based on our existing consent to search jurisprudence, we should decline to reach the question.


 Authority to consent under the common authority test refers to the person’s authority in fact, or actual authority, as opposed to the authority that a police officer might reasonably believe the person has, or apparent authority. See Rodriguez, 497 U.S. at 181-82.


 The most comparable situation we have considered to date was a case in which a husband arrived at the premises he shared with his wife while police were in the process of conducting a search that had been permitted by his wife. Walker, 136 Wn.2d at 681. We held that the wife’s consent was invalid as to the husband even though the husband did not object to the search at the time.